




CONTRACT MINING AGREEMENT


THIS CONTRACT MINING AGREEMENT (this "Agreement"), is made and entered into on
this 31st day of July, 2007 (the "Effective Date"), by and between ONE WORLD
ENERGY CORPORATION, a Nevada corporation ("OWEC"), and RALPH SMITH & SON, INC.,
a Pennsylvania corporation ("Independent Contractor").


WHEREAS, OWEC owns the mineral rights and currently operates a surface coal
mining operation and related surface facilities in Conemaugh Township, Indiana
County, Pennsylvania, known as the “Nowrytown No.1 Mine”;


WHEREAS, OWEC desires to engage Independent Contractor as a contract miner to
perform Work (as defined herein) in accordance with and subject to the terms and
conditions set forth herein; and


WHEREAS, OWEC and Independent Contractor have agreed that Independent Contractor
will begin to perform the Work as of the Effective Date.


NOW, THEREFORE, in consideration of the strict and mutual performance and
observance of the terms, conditions, covenants, stipulations, guarantees and
agreements hereinafter set forth, and intending to be legally bound, OWEC and
Independent Contractor agree as follows:


ARTICLE I
DEFINITIONS


As used herein, the following terms shall have the following meanings (all terms
defined in this Article I or in other provisions of this Agreement in the
singular shall have the same meaning when used in the plural and vice versa):


"OWEC Property" shall mean all structures, facilities, assets and equipment
owned by OWEC at the Nowrytown No.1 Mine as of the Effective Date.


"Coal" shall mean the mineable and merchantable coal within and from the seam of
coal in, on and underlying the Nowrytown No.1 Mine.


“Equipment” shall have the meaning set forth in Section 4.3 of this Agreement.


"Event of Default" shall have the meaning set forth in Section 11.1 of this
Agreement.


"Information" shall have the meaning set forth in Section 8.7 of this Agreement.


"Lien" shall mean any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind.


“Net Profit” shall mean gross revenues minus all mining costs and related
administrative costs.


"Records" shall have the meaning set forth in Section 8.5 of this Agreement.


"Termination Notice" shall have the meaning set forth in Section 11.9 of this
Agreement.


"Work" shall have the meaning set forth in Section 2.1 of this Agreement.


ARTICLE II
ENGAGEMENT, TERM AND NATURE OF MINING


Section 2.1 -- Engagement of Independent Contractor. OWEC hereby engages
Independent Contractor as an independent contractor in accordance with and
subject to the terms and conditions hereinafter set forth, and Independent
Contractor hereby covenants and agrees as follows: (i) to mine and remove the
Coal by usual and accepted surface mining methods, and as otherwise herein
specified, and (ii) to perform all of the other duties, responsibilities and
obligations required of Independent Contractor under this Agreement (all of said
work is hereinafter collectively referred to as the "Work"). Independent
Contractor expressly agrees to begin to perform the Work on the Effective Date
and thereafter to continue to perform the Work in a diligent and professional
manner and in accordance with the terms and conditions of this Agreement and any
and all of the permits and governmental approvals now or hereafter required for
the performance of the Work.


Section 2.2 -- Term. This Agreement shall be effective as of the Effective Date
and shall continue in full force and effect until the Nowrytown No.1 Mine is
depleted, unless sooner terminated as provided herein or under applicable law.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 Section 3.1 -- Representations and Warranties of OWEC. OWEC MAKES NO, AND
HEREBY DISCLAIMS ANY, REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE
QUANTITY, QUALITY OR CONDITION OF THE COAL LOCATED IN OR RECOVERABLE FROM THE
NOWRYTOWN NO.1 MINE OR THE EQUIPMENT TO BE USED BY INDEPENDENT CONTRACTOR
PURSUANT TO THIS AGREEMENT. OWEC ALSO MAKES NO, AND HEREBY DISCLAIMS ANY,
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE DURATION, ECONOMIC
FEASIBILITY OR LIKELIHOOD OF SUCCESS OF THE WORK TO BE PERFORMED BY INDEPENDENT
CONTRACTOR UNDER THIS AGREEMENT. INDEPENDENT CONTRACTOR HEREBY EXPRESSLY
ACKNOWLEDGES AND UNDERSTANDS THAT OWEC HAS NOT MADE ANY REPRESENTATION OR
WARRANTY WITH REGARD TO ANY OF THE FOREGOING MATTERS OR THE CONDITION OR
EXISTENCE OF ANY SURFACE AREAS, PRIOR WORKINGS, COAL SEAMS, WORK PLACES,
STRUCTURES, FACILITIES, FIXTURES, EQUIPMENT OR OTHER MATTERS RELATING TO THE
COAL, THE EQUIPMENT, THE WORK OR THE NOWRYTOWN NO.1 MINE.


Section 3.2 -- Representations and Warranties of Independent Contractor. As a
material inducement for OWEC to enter into this Agreement, Independent
Contractor represents and warrants to OWEC as follows:


(a) Independent Contractor is a corporation duly organized, validly existing and
in good standing under the laws of the State of Pennsylvania. Independent
Contractor has full power and authority to execute, deliver and perform this
Agreement. This Agreement has been duly authorized, executed and delivered by
Independent Contractor, is a valid and binding obligation of Independent
Contractor and is enforceable against Independent Contractor in accordance with
its terms, subject only to bankruptcy, insolvency and other laws affecting
creditors' rights generally. The execution, delivery and performance of this
Agreement by Independent Contractor will not, with or without the lapse of time
or the giving of any notice, or both, result in any breach, default or violation
by Independent Contractor of any law, rule, regulation or agreement or other
commitment to which Independent Contractor is a party or by which it is bound.


(b) Neither Independent Contractor nor any of its assets are subject to any
judgment, order, writ, decree, citation or injunction. Independent Contractor is
not a party to any judicial, administrative, investigative or arbitration
proceeding, now pending, or to the best of its knowledge, threatened, which
could have a material adverse impact on this Agreement or its ability to perform
the Work under this Agreement.


(c) Independent Contractor is in the business of surface coal mining, has
substantial experience as a surface coal mine operator, and has personnel that
are knowledgeable regarding and have substantial experience in surface mining
conditions similar to those in the Nowrytown No.1 Mine.


(d) Independent Contractor has carefully inspected and examined and is familiar
with the Nowrytown No.1 Mine, all areas surrounding the Nowrytown No.1 Mine, and
the OWEC Property.


(f) Independent Contractor has fully informed itself as to all
existing conditions and limitations of the Nowrytown No.1 Mine, all areas
surrounding the Nowrytown No.1 Mine, and  all laws, ordinances, rules,
regulations, dangerous conditions, prior mining, location of old workings and
latent dangers that may affect the Work to be performed under this Agreement,
and hereby accepts those conditions and limitations and the risks associated
therewith.


ARTICLE IV
EQUIPMENT; MINING OPERATIONS


Section 4.1 -- OWEC Property. In performing the Work, and so long as Independent
Contractor is in compliance with the terms and conditions of this Agreement,
Independent Contractor shall have the right to use the OWEC Property. Title to
the OWEC Property shall, at all times, be vested in OWEC. Independent Contractor
may not, voluntarily or involuntarily, subject the OWEC Property to any Liens,
and Independent Contractor may not, without the prior written consent of OWEC,
remove or permit the removal of any of the OWEC Property from the Premises.


 Section 4.2 -- No Warranties; Use of Equipment. Independent Contractor hereby
acknowledges and agrees that the OWEC Property has been or will be furnished to
it "as is" and "where is" without any representations or warranties of any kind
by or on behalf of OWEC. OWEC, not being the manufacturer of any of the OWEC
Property, nor manufacturer's agent, makes no warranty or representation, either
express or implied, as to the fitness, quality, design, condition, capacity,
suitability, merchantability or performance thereof or of the material or
workmanship with respect thereto, it being agreed that all risks, as between
OWEC and Independent Contractor, are to be borne by Independent Contractor at
its sole risk and expense. Independent Contractor accordingly agrees not to
assert any claim whatsoever against OWEC based thereon. Independent Contractor
further agrees, regardless of cause, not to assert any claim whatsoever against
OWEC for loss of anticipatory profits or consequential damages. Independent
Contractor shall be solely responsible for developing and training its employees
in safe and proper use and operating procedures with respect to each item of the
OWEC Property.


Section 4.3 -- Maintenance of Equipment. Independent Contractor covenants and
agrees to at all times keep and maintain the equipment located on the OWEC
Property (the “Equipment”) in good and safe working order, condition and repair,
ordinary wear and tear excepted, and in compliance with all applicable
warranties or contractual obligations relating thereto and all federal, state,
and local laws, rules, regulations and ordinances. Independent Contractor
further covenants and agrees to keep and maintain accurate maintenance programs
and schedules with respect to the Equipment. The obligation of Independent
Contractor to maintain and keep the Equipment in good working order, condition
and repair (ordinary wear and tear excepted) includes performing, at OWEC's sole
cost and expense, all routine or scheduled maintenance thereof. In order that
OWEC may be able to determine that Independent Contractor is in compliance with
the maintenance and repair requirements of this Agreement, Independent
Contractor shall, upon OWEC's request: (i) permit the Equipment to be inspected
by OWEC or its designee, and (ii) permit OWEC or its designee to inspect and
copy all maintenance records and any other records that may pertain to the
Equipment.


Section 4.4 -- Expense of Operations; Utilities. Subject to Section 4.1 above,
all costs, expenses and liabilities accruing or resulting from the Work
performed under this Agreement shall be borne by OWEC, and Independent
Contractor shall have no responsibility therefore. OWEC shall, at its sole cost
and expense, obtain in its name all utilities necessary for the performance of
the Work.


Section 4.5 -- Diligence. Independent Contractor agrees to begin to perform the
Work on the Effective Date and thereafter to diligently prosecute the Work in a
skillful and workmanlike manner in accordance with the terms and conditions of
this Agreement and modern and approved mining methods, and Independent
Contractor agrees to use only competent, skilled personnel and management in
performing the Work. Independent Contractor shall perform the Work so as to
produce and recover the maximum quantities of merchantable and mineable coal
from the Nowrytown No.1 Mine.


Section 4.6 -- Notice of Suspended Operations. Independent Contractor shall
report promptly in writing to OWEC any suspension, slowdown or interference with
any aspect of the Work, and Independent Contractor shall specifically identify
the reasons therefore and the expected duration thereof.


Section 4.7 -- Engineering Services. Independent Contractor shall be solely
responsible for obtaining all engineering services that are or may be required:
(i) to protect OWEC's interest in the Coal, and the OWEC Property, and (iii) to
perform the Work pursuant to the terms and conditions of this Agreement.  The
cost of such services shall be the responsibility of OWEC.


Section 4.8 -- Water Sampling. During the term of this Agreement, OWEC agrees to
perform or cause to be performed all water sampling and related reporting
required by any governmental permits on or with respect to the OWEC Property


ARTICLE V
PRODUCTION


Section 5.1 -- Source of Coal. Independent Contractor covenants and agrees that:
(i) the Coal delivered to OWEC pursuant to this Agreement shall be produced
solely from the coal seam in, on and underlying the Nowrytown No.1 Mine, (ii) it
shall not commingle any coal mined or removed from other properties with the
Coal mined and removed from the Nowrytown No.1 Mine, and (iii) it shall not
tender, deliver or sell any of the Coal mined from the Nowrytown No.1 Mine to
any person or entity without the prior written consent of OWEC.


Section 5.2 -- No Foreign Material, Etc. Independent Contractor agrees
to mine, produce and deliver Coal which is free from foreign material, trash,
excess moisture, slate, rock, excessive out of seam dilution and other
impurities and which is of merchantable and saleable quality.


Section 5.3 -- Title to Coal, Depletion. Independent Contractor acknowledges and
agrees that title to all Coal mined under this Agreement shall be vested in OWEC
and Independent Contractor shall have no right to dispose of any of the Coal
except as set forth in Section 5.4 below. Unless otherwise expressly provided
herein, Independent Contractor shall not acquire and shall not have an economic
interest in any of the Coal and OWEC shall have the full right to claim
depletion for income tax or other purposes with respect to all of the
Coal mined, produced and delivered hereunder. Independent Contractor expressly
acknowledges and agrees that it will make no claim whatsoever to depletion for
income tax or any other purposes with respect to the Coal mined under this
Agreement and acknowledge that OWEC's exclusive right to depletion for any and
all purposes was taken into account by the parties hereto in fixing the amounts
owed Independent Contractor under Section 6.1 under this Agreement


Section 5.4 -- Independent Contractor's Right to Sell Coal. In the event OWEC
suspends its performance of this Agreement and refuses to accept Coal pursuant
to Section 13.8 (b)(i) for more than 30 consecutive days, Independent Contractor
shall have the right to attempt to sell Coal that it has produced but that OWEC
has not accepted pursuant to Section 13.8(b)(i); provided, however, Independent
Contractor shall not enter into any agreements for the sale of Coal pursuant to
this Section 5.4 without the prior express written consent of OWEC, which
consent may be withheld by OWEC for any reason.


Section 5.5 -- Boundaries. Independent Contractor shall fully comply with all
federal, state and local laws, regulations, rules, ordinances and the
governmental permits regarding any matter relating to mining near the
boundaries of the Nowrytown No.1 Mine. Notwithstanding the foregoing, however,
Independent Contractor shall not, except with the prior written consent of OWEC,
mine any Coal within sixty (60) feet of the outside boundaries of the Nowrytown
No.1 Mine or within two hundred (200) feet of any mine workings in or adjacent
to the Nowrytown No. 1 Mine, and Independent Contractor shall not cut any
boundary corner on the Nowrytown No.1 Mine except with the prior written consent
of OWEC. In the event such consent is given by OWEC, Independent Contractor
shall use such precautions as are necessary to preserve and monument the
location of such boundary corner as OWEC may require.


ARTICLE VI
NET PROFIT; OPERATING CAPITAL


Section 6.1 Net Profit. In consideration for the Work performed by Contractor
hereunder, OWEC agrees that Independent Contractor shall be entitled to forty
percent (40%) of the Net Profit, including without limitation, expenses incurred
under this Agreement, debt service expenses and royalties, attributable to the
Nowrytown No.1 Mine during the term of this Agreement.


Section 6.2 Operating Capital. OWEC further agrees to provide all operating
capital and furnish all of the Equipment, tools, machinery, parts, supplies and
other items that may be required from time to time to perform the Work.  OWEC
shall reimburse Independent Contractor all reasonable expenses incurred by
Independent Contractor relating to the Nowrytown No.1 Mine.


ARTICLE VII
RELATIONSHIP OF PARTIES


Section 7.1 -- Independent Contractor. It is expressly agreed and understood
that Independent Contractor shall perform the Work specified in this Agreement
as an independent contractor. Independent Contractor shall exercise exclusive
direction and control over its work force and labor relations policies, and
subject only to OWEC's right to designate the areas to be mined, Independent
Contractor shall direct the manner, method, mode of performance and all other
aspects of the Work. Independent Contractor expressly agrees that it shall not
represent or hold itself out as an affiliate, subsidiary, partner, joint
venturer, representative or agent of OWEC, and Independent Contractor further
agrees to indemnify, hold harmless and defend OWEC against any claims, of
whatever kind, arising from any act or representation of it contrary to the
provisions of this Section 7.1. This covenant of indemnity shall survive the
termination or expiration of this Agreement.


Section 7.2 -- Employees. The employees of Independent Contractor shall be its
employees and not the employees of OWEC. Independent Contractor shall exercise
complete and exclusive control over and responsibility for all aspects of
hiring, employment, supervision, direction, hours, working conditions,
compensation, discipline and discharge for all individuals engaged to perform
the Work under this Agreement. Independent Contractor shall comply with all
present and future federal, state and local laws, ordinances, rules and
regulations pertaining to the duties and obligations arising out of the
employer-employee relationship, including, without limitation, unemployment
compensation, Social Security, withholding taxes, State Workers' Compensation
(including the Black Lung component), wage and hour laws, wage payment and
collection laws, federal and state safety laws, occupational disease
compensation and all other applicable rules and regulations promulgated
thereunder. Independent Contractor shall maintain accurate supporting records
showing evidence of its compliance with the requirements set out in this
Section 7.2 and shall make these records available to OWEC for inspection upon
request, and Independent Contractor shall certify to OWEC, on a quarterly basis,
in writing, Independent Contractor's compliance therewith on all Coal produced
and tendered under this Agreement. Any expense incurred by Independent
Contractor under this Section 7.2 shall be reimbursed by OWEC.


ARTICLE VIII
INSPECTION, RECORD KEEPING AND REPORTING REQUIREMENTS


Section 8.1 -- Contemporaneous Access to the OWEC Property. Independent
Contractor acknowledges and agrees that OWEC or its designee may place and
install or cause to be placed and installed on the OWEC Property various
structures, equipment and materials, and OWEC may carry on, either directly or
through its designee, such other operations on the OWEC Property as OWEC may
deem necessary or desirable for its own purposes as long as it does not
interfere with Independent Contractor's ability to perform the Work under this
Agreement. OWEC shall ensure that all activity on the OWEC Property by OWEC or
its designee shall be conducted in accordance with all applicable laws, rules
and regulations, including, without limitation, all Mine Safety and Health
Administration (“MSHA”) requirements.


Section 8.2 -- Inspection of the OWEC Property and Equipment.
Independent Contractor acknowledges and agrees that OWEC and its designees may,
upon notice to Independent Contractor, enter upon, inspect, map, sample, test
and survey the OWEC Property, the Nowrytown No.1 Mine, the Equipment, the Coal
and the Work being performed under this Agreement, and any other aspect of
Independent Contractor's operations relating to this Agreement. Independent
Contractor shall provide OWEC and its designees with safe access to the OWEC
Property, the Nowrytown No.1 Mine and the Equipment, and cooperate with OWEC and
its designees in carrying out such inspection.


Section 8.3 -- Safety. OWEC and Independent Contractor recognize the importance
of safety procedures and safe working conditions. Before commencing any Work
under this Agreement, Independent Contractor must obtain an MSHA identification
number. Independent Contractor agrees to comply with all present and future
federal, state and local safety laws, ordinances, rules and regulations, and
Independent Contractor shall ensure that its employees are trained in safe
working procedures and shall cause its employees to abide by all safety and
security rules in force on the OWEC Property. OWEC and its designees shall have
the right (but not the obligation) to review the safety records of Independent
Contractor on a quarterly basis. Independent Contractor agrees to indemnify,
hold harmless and defend OWEC against any claims, of whatever kind, arising from
any act or omission to act by Independent Contractor contrary to the provisions
of this Section 8.3. This covenant of indemnity shall survive the termination or
expiration of this Agreement.


Section 8.4 -- Testing and Reports. Independent Contractor shall maintain
accurate records regarding the mining conditions encountered, drill cores, tests
and sampling with respect to the Premises, the Coal and the Work (the
"Records"), and Independent Contractor shall provide OWEC or its designee with
copies thereof. Upon the termination or expiration of this Agreement,
Independent Contractor shall promptly deliver to OWEC or its designee all of
such records.


Section 8.5 -- Books of Account and Records. Independent Contractor shall at all
times maintain accurate books and records of account covering the Work performed
under this Agreement in accordance with generally accepted accounting
principles. OWEC shall have the right to inspect, audit and copy Independent
Contractor's books and records for the purpose of verifying compliance with all
terms, conditions and provisions of this Agreement.  Independent Contractor
shall keep and preserve such books and records for at least five years after the
termination or expiration of this Agreement.


Section 8.6 -- Confidentiality of Information. Independent
Contractor acknowledges that in performing the Work under this Agreement it may
have access to proprietary information and trade secrets of a confidential
nature pertaining to OWEC, its affiliates and their businesses, the OWEC
Property, the Coal and the Nowrytown No.1 Mine. Independent Contractor agrees
that it shall treat all maps, plans, data, reports, drilling logs, core samples,
leases and other information relating to OWEC and its business, the OWEC
Property, the Coal or the Nowrytown No.1 Mine (the "Information") as
confidential, and it shall not divulge, transmit or otherwise disclose any of
the Information to any person, firm, corporation or other entity unless at the
time of disclosure to Independent Contractor, the information was public
knowledge or becomes public knowledge through no act of Independent Contractor.
Upon the termination or expiration of this Agreement for any cause whatsoever,
Independent Contractor shall promptly deliver to OWEC all of the Information
given to Independent Contractor.


ARTICLE IX
OBSERVANCE OF LAWS, REGULATIONS AND OTHER LEGAL REQUIREMENTS


Section 9.1 -- Conformity with Laws. Independent Contractor agrees that in
performing the Work under this Agreement, particularly in the actual mining
process and in regard to its responsibility for the construction, installation,
inspection, maintenance and removal, if necessary, of all facilities,
structures, and equipment used in or about the OWEC Property, it shall be
familiar with and shall fully obey and comply with all applicable federal, state
and local laws and ordinances, and with all applicable rules, regulations,
orders and directives of any federal, state or local official, agency or
department relating to such mining operations and activities or to such
facilities, structures, land areas, utilities, equipment and including, without
limitation, all such laws, ordinances, rules, regulations, orders, directives,
permits and bonds now in effect or hereafter made, promulgated, enacted or
issued.


Section 9.2 -- Permits and Bonds. Following the execution of this Agreement,
OWEC shall diligently seek to obtain all approvals and consents from any
federal, state or local governmental for the performance of the Work on the OWEC
Property. OWEC shall secure, maintain and comply with all permits required to
perform the Work, and OWEC shall perform all remedial or abatement work and pay
all fines and assessments related to its failure to comply therewith.


Section 9.3 -- Citations or Penalties. Subject to Section 9.2 above, Independent
Contractor shall be solely responsible and liable for the complete and timely
payment of any and all citations, assessments, penalties or fines imposed by any
federal, state or local agency for the violation of any federal, state or local
law, ordinance, rule or regulation arising out of or relating, directly or
indirectly, to the Work performed under the Agreement. Independent Contractor
shall not jeopardize any of the governmental permits held, if any, by OWEC,
Independent Contractor, or its and their affiliates, contractors or lessees.
Independent Contractor shall be totally and solely responsible for and shall
hold harmless, indemnify and defend OWEC from and against any and all liability
for any citations, assessments, fines, damages, withdrawal orders or civil and
criminal penalties assessed against either Independent Contractor or OWEC which
are caused, directly or indirectly, in whole or in part, by the actions or
omissions of Independent Contractor, its employees, agents, contractors or
representatives. In the event that OWEC or Independent Contractor is assessed,
fined or penalized for any violation arising out of Independent Contractor's
conduct, or the conduct of its agents, contractors or representatives, OWEC may,
in its sole direction, settle or pay such assessment, fine or penalty without
Independent Contractor's prior approval, and OWEC may deduct and withhold from
any monies due or which shall become due in the future to Independent Contractor
for Work performed under the Agreement an amount sufficient to cover any such
assessments, fines and penalties, together with expenses, including reasonable
attorneys' fees, incurred. If, regardless of the reason, such citations or
assessments should go unresolved and any of OWEC's mining related permits are
canceled, revoked, suspended, terminated or withdrawn, Independent Contractor
shall be liable to OWEC for all costs, expenses, losses and damages, including,
without limitation, attorneys' fees, directly or indirectly, incurred by such
permit cancellation, revocation, suspension, termination or withdrawal.
Independent Contractor reserves the right to lawfully contest any such fine or
assessment provided it does not jeopardize the mining operations contemplated
under this Agreement.


Section 9.4 --Haulroads, Drainage and Grading. Independent Contractor shall be
solely responsible for the maintenance and upkeep of the haulroads on the OWEC
Property and for draining and grading all surface areas and for controlling all
surface run-off on or with respect to the OWEC Property as required by any
federal, state or local law, rule, regulation or permit, or as reasonably
required by OWEC.


Section 9.5 -- Fees and Taxes. OWEC shall make complete and timely payment of
all federal, state and local fees and taxes which may be imposed or assessed
against it, its operations hereunder, the Equipment, or the Nowrytown No.1 Mine
in connection with the Work performed under this Agreement, including, without
limitation, all payments or benefits arising from the Black Lung Benefits Reform
Act of 1977, as amended, the workers' compensation fund or similar benefit
program under the laws of the State of Pennsylvania, personal property taxes,
employment taxes, and income taxes.


Section 9.6 -- Excise, Reclamation and Severance Taxes. In addition to the
amounts set forth in Section 6.1 above, OWEC shall pay real property taxes
assessed against the Premises, the federal excise tax payable under 26 U.S.C.
Section 4121 with respect to the Black Lung Disability Trust Fund, and the
federal reclamation fees payable to the Office of Surface Mining.


Section 9.7 -- Liens. In the event any employee of Independent Contractor or any
other third party files a notice of intent to claim a Lien upon any asset of
OWEC or any other property or interest of OWEC as the result of Independent
Contractor's non-payment of wages or other monies due to such employee or other
third party, and in the event such Lien or filing is in OWEC's reasonable
opinion legally valid or enforceable, then OWEC may, at its option, pay such
employees or third parties directly and deduct the amount of such payment from
any monies due or to become due to Independent Contractor under this Agreement.
This provision shall not be construed as a promise for the benefit of any
employee of Independent Contractor or any third party and shall not constitute
an agreement by OWEC to pay any such employee or third party.


Section 9.8 -- Reclamation. OWEC shall be responsible, at its sole cost and
expense, for performing all reclamation of the OWEC Property as required by any
applicable federal, state and local laws, rules, regulations and permits. OWEC
shall indemnify, hold harmless and defend Independent Contractor from and
against all claims, cost and expenses, including reasonable attorney's fees,
incurred by Independent Contractor in connection with the reclamation of the
OWEC Property. This covenant of indemnity shall survive the expiration or
termination of this Agreement.


ARTICLE X
INDEMNIFICATION AND INSURANCE


Section 10.1 -- Indemnification. Independent Contractor shall indemnify, hold
harmless and defend OWEC, its affiliates and its and their officers, directors,
managers and employees from and against any and all suits, actions, liabilities,
demands, losses, claims, awards, damages, fines, penalties, judgments,
settlements, costs and expenses of every kind and nature (including, without
limitation, reasonable attorney's fees and related costs incurred by an
indemnified party in connection with its efforts to enforce this indemnity),
including, without limitation, the injury to or death of any person or persons,
damage to or loss of property, or mining outside the OWEC Property or otherwise,
arising out of or relating, directly or indirectly, to (i) the acts or omissions
of Independent Contractor, its officers, employees, agents or representatives
under or in connection with this Agreement, or (ii) a breach or default by
Independent Contractor of any covenant, section, representation, warranty or
other term or condition of this Agreement, or (iii) the use of any of the
Equipment by Independent Contractor or its employees, agents or representatives,
together with any and all costs and expenses, including reasonable attorneys'
fees, that may be incurred by an indemnified party in connection with its
defense. Independent Contractor shall defend the indemnified party, or, at the
option of the indemnified party, pay to have the indemnified party defended,
against all such suits, actions, liabilities, demands, losses, claims, awards,
damages, fines, penalties, judgments, settlements, costs and expenses, whether
groundless or not. The foregoing obligations shall be in addition to and not in
limitation of any other specific agreements or obligations in other sections of
this Agreement, and shall survive the expiration or termination of this
Agreement.


Section 10.2 -- Insurance. Independent Contractor shall maintain, at OWEC’s sole
cost and expense, and shall require any subcontractors or other entities or
individuals it may engage to perform the Work under this Agreement to maintain,
at all times while performing the Work, and for a period of ninety (90) days
after the expiration or termination of this Agreement, the insurance coverages
set forth below with full policy limits applying, but not less than as stated:


a. Comprehensive general liability insurance with  minimum limits of $5,000,000
per occurrence and $5,000,000 general aggregate for bodily injury and property
damage, which insurance shall include coverage for (but not limited to) the
following: (i) Premises' operations, (ii) contractual liability, (iii)
cross-liability, (iv) products and completed operation, (v) explosion collapse
and underground property damage, (vi) subsidence, (vii) waiver of subrogation,
and (viii) punitive damages.


b. Employer's liability insurance protecting against employee claims for bodily
injury, intentional tort actions and all other employee claims against employers
with each underlying limit being not less than One Million Dollars per person
and Five Million Dollars for each occurrence.


c. Automobile bodily injury liability insurance  including owned, non-owned and
hired vehicle coverage with  limits of liability of not less than $5,000,000
combined  single limits for bodily injury and property damage claims.


d. Workers' Compensation insurance, occupational disease insurance, including
state and federal black lung coverage, unemployment compensation and all other
insurance coverages for occupational injury, disease or hazards as required by
the laws and regulations applicable to and covering employees of Independent
Contractor engaged in the  performance of Work under this Agreement.


e. Pollution liability insurance of not less than  $500,000 per incident.
Independent Contractor's obligation  to obtain the insurance coverages as
provided in this Section 10.2 shall not in any way be construed so as to limit,
amend or otherwise modify its indemnity obligations as provided elsewhere in
this Agreement.


Section 10.3 -- Form of Insurance. All insurance coverages required under
Section 10.2 above shall be with a reputable insurer, licensed to do business in
the State of Pennsylvania, and OWEC shall have the right to approve such
insurer. All policies or certificates of insurance obtained by Independent
Contractor under this Agreement shall name OWEC as an additional insured and
shall contain a provision for notice to OWEC of any overdue or unpaid insurance
premium and thirty (30) days advance notice to OWEC of any proposed cancellation
or substantial change in coverage. Every insurance policy required under Section
10.2 above shall contain a waiver of subrogation by the insurer against OWEC,
its owners, affiliates and subsidiaries. Each policy of insurance shall be
written as an "occurrence” contract unless the policy is available only on a
"claims made" basis, in which case Independent Contractor shall continue such
insurance policy for a period of two years after the expiration or termination
of this Agreement.


Section 10.4 -- Proof of Insurance Coverage. Independent Contractor shall
furnish to OWEC copies of all certificates and policies which provide
the insurance coverages required by Section 10.2 above, including, but not
limited to, copies of any bonds which may be required for such coverages, prior
to commencing the Work under this Agreement and thereafter upon request by
OWEC.  Independent Contractor shall also provide satisfactory written evidence
to OWEC that, if required by the laws of the State of Pennsylvania, it has
entered into appropriate trust or bonding arrangements setting aside or
providing sufficient funds to assure payments of accrued back wages and fringe
benefits to  Independent Contractor's employees in the event Independent
Contractor ceases operations under this Agreement.




ARTICLE XI
DEFAULT AND TERMINATION


Section 11.1 -- Default. Independent Contractor shall be in default of this
Agreement upon the occurrence of any of the following events (each an "Event of
Default"):


a. any breach or violation of, or failure to perform, any term, condition,
provision, representation, warranty, covenant, stipulation or agreement set
forth herein or in any other written agreement by and between OWEC and
Independent Contractor which is not cured within ten (10) days of Independent
Contractor's receipt of written notice thereof from OWEC;


b. If any action by Independent Contractor in performing the Work under this
Agreement, complying with any of the terms under this Agreement, or the presence
of any agent, employee, contractor or representative of Independent Contractor
upon the OWEC Property, or the execution of this Agreement by it shall cause
interference with or disrupt or threaten to interfere with or disrupt OWEC's
operations in any manner or the operations of any of OWEC's affiliates,
subsidiaries or any other contractor(s), at any location whatsoever, for any
reason, and if such interference, disruption or threat continues for ten (10)
days after Independent Contractor's receipt of written notice from OWEC;


c. In the event Independent Contractor is adjudicated bankrupt or insolvent,
whether through involuntary or voluntary proceedings, or if any receiver,
trustee, assignee or other person or persons are appointed by any court to take
charge of Independent Contractor's assets; or


d. If any order, decree, judgment or directive is issued by any regulatory
authority, tribunal or court revoking, suspending, terminating or withdrawing
any of its mining related permits or bonds, whether secured in connection with
mining on the OWEC Property or not, or requiring Independent Contractor to cease
mining operations for a period of more than ten (10) days, or if two such
directives are issued in any calendar year, regardless of their duration.


Section 11.2 -- Termination Based Upon an Event of Default. In addition to and
not in limitation of its right to terminate this Agreement as provided in other
sections of this Agreement, OWEC shall have the right to terminate this
Agreement upon the occurrence of an Event of Default by giving written notice
to Independent Contractor of such termination.


Section 11.3 -- Right to Cure. If Independent Contractor is in breach or default
of any of the terms or conditions of this Agreement, whether or not said breach
or default gives rise to an Event of Default, OWEC shall have the right, but not
the duty, to make any payment or to perform any act or complete or correct the
Work required of Independent Contractor under this Agreement and, in exercising
such right, to incur, for and on behalf of Independent Contractor, necessary or
incidental costs and expenses, including reasonable attorneys' fees. In
exercising the foregoing right, OWEC may offset and deduct all  payments made
and all costs and expenses incurred against such sums of money, if any, due or
to become due to Independent Contractor under this Agreement and proceed against
Independent Contractor under the provisions of Section 10.1 relating to
indemnity. OWEC's right to cure Independent Contractor's default or breach as
described in this Section 11.3 shall not imply any obligation on the part of
OWEC to make any payment or to perform any act required of Independent
Contractor, and the exercise of such right by OWEC shall not constitute a
release or waiver of any default or breach by Independent Contractor.


Section 11.4 -- Waiver of Performance or Default. The failure of either OWEC or
Independent Contractor to insist in any one or more instances upon strict
performance of any of the covenants, terms or conditions imposed upon or assumed
by either party under this Agreement, or the failure of OWEC or Independent
Contractor to exercise any particular option or right granted by the Agreement,
shall not be construed as a waiver or relinquishment for the future performance
of any such covenant, term or condition, or as to the exercise of any such
option or right. Moreover, a waiver by either party of a default or breach
hereunder must be in writing and shall not be deemed to be a waiver of any
subsequent default or breach, and any delay in asserting a right hereunder shall
not be deemed a waiver of such right. Nothing contained in this Agreement shall
be construed as a waiver of any applicable statute of limitations.


Section 11.5 -- Remedies. The rights and remedies of OWEC set forth in this
Agreement shall not be exclusive, but shall be taken and construed as cumulative
and in addition to any and all other rights and remedies accorded to OWEC at law
or equity.


Section 11.6 -- Removal of Property. In the event of an Event of Default, and
for so long as the Event of Default shall continue, Independent Contractor shall
not remove or permit to be removed or taken from the OWEC Property any of the
Equipment.


Section 11.7 -- Condition of the Premises. Upon the expiration or termination of
this Agreement, for any reason, at the option of OWEC, Independent Contractor
shall leave the OWEC Property and the Nowrytown No.1 Mine, in the same normal
working condition, under which the Work was being performed.


Section 11.8 -- Termination by OWEC Without Cause. Beginning on the second
anniversary of the Effective Date of this Agreement, OWEC shall have the right
to terminate this Agreement for any reason and at any time by providing
Independent Contractor with at least 180 days' prior written notice (the
"Termination Notice").


ARTICLE XII
ASSIGNMENT, SUBCONTRACTING AND TRANSFER OF OWNERSHIP


Section 12.1 -- Rights Personal to Independent Contractor. This Agreement is
personal to Independent Contractor requiring the exercise of its own services,
skills and judgment.


Section 12.2 -- Assignment and Subcontracting. Independent Contractor may not
assign, subcontract or otherwise transfer or delegate all or any part of this
Agreement, the Work, or any rights, duties, obligations or interests herein
without obtaining the prior written consent of OWEC, which consent may be
withheld by OWEC in its sole discretion. Independent Contractor may not assign
any monies due or to become due to it under this Agreement, nor may it pledge,
encumber or mortgage all or any part of its interests in this Agreement without
the prior written consent of OWEC,  which consent may not be unreasonably
withheld.


Section 12.3 -- Waiver of Consent. In the event OWEC consents to one or more
assignments, subcontracts or other transfer of all or any part of this
Agreement, the Work, or any rights or interests herein, or a transfer of any
ownership interest in Independent Contractor, such consent shall not be
construed as waiving the requirement of obtaining written consent to additional
assignments, subcontracts or transfers, and no consent to assignment,
subcontract or transfer shall relieve Independent Contractor of any obligations
specified in this Agreement.


Section 12.4 -- Transfer of OWEC's Interest in the OWEC Property. OWEC may not
sell or otherwise transfer its leasehold interest in the OWEC Property if
such sale or other transfer would have a material adverse effect on Independent
Contractor's interest in the Agreement unless: (i) Independent Contractor
consents to such sale or other transfer, or (ii) the buyer or transferee of
OWEC's interest in the OWEC Property agrees to be bound by the terms of this
Agreement as if it were OWEC.


ARTICLE XII
MISCELLANEOUS


Section 13.1 -- Notices. Any and all notices, payments, reports, consents or
other communications between the parties shall be in writing and deemed given
and received on the date delivered personally, on the date deposited if sent by
registered or certified United States mail, postage prepaid, return receipt
requested, or on the date transmitted by facsimile, provided the same is also
mailed on said date by registered or certified United States mail, postage
prepaid, return receipt requested, to the parties at their  respective addresses
as set forth below, which addresses shall remain in effect until notice of
change is given, in writing:


    If to OWEC:


Ashvin Mascarenhas
One World Energy Corporation
2501 North Green Valley Parkway, Suite 110
Henderson, NV 89014
Ph: 702-317-2300
Fax: 702-317-2301


    If to Independent Contractor:


Ralph T. Smith, President
1293 Route 217
Derry, PA 15627
Ph: 724-694-5111
Fax: 724-694-9008


Section 13.2 -- Integration. This Agreement contains the entire understanding
and agreement of the parties with regard to the transactions contemplated
hereunder and it supersedes all prior agreements, arrangements and
understandings between the parties relating to the subject matter of this
Agreement.


Section 13.3 -- Modification. This Agreement shall not be modified, changed or
terminated, in whole or in part, except by written agreement, signed by all
parties hereto or their respective successors-in-interest.


Section 13.4 -- Choice of Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Pennsylvania.


Section 13.5 -- Headings. The headings appearing in this Agreement are for
convenience of reference only and shall not be considered or construed as
affecting in any way the meaning of the provisions of this Agreement.


Section 13.6 -- Counterparts. This Agreement may, for convenience, be executed
in several counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one Agreement.


Section 13.7 -- Severability. In the event that any provision of this Agreement
conflicts with the laws of the State of Pennsylvania or any other jurisdiction,
or is held invalid by a court with jurisdiction over the parties to this
Agreement, such provision shall be deleted from the Agreement and the Agreement
shall be construed to give effect to its remaining provisions.


Section 13.8 -- Force Majeure.


(a) If OWEC or Independent Contractor is rendered wholly or partly unable to
perform its obligations under this Agreement by reason of a Force Majeure Event,
OWEC or Independent Contractor, as the case may be, will be excused from
whatever performance is affected by the Force Majeure Event to the extent so
affected, provided that (i) the party relying on the Force Majeure Event
notifies the other as soon as practicable of the Force Majeure Event and its
cause; (ii) the suspension of performance is of no longer duration than is
required by the Force Majeure Event; (iii) no obligations of either party which
arose before the Force Majeure Event causing the suspension of performance are
excused as a result of the Force Majeure Events; and (iv) the non-performing
party exercises due diligence to remove the cause of the Force Majeure Event or
to lessen its effect and resumes performance at the earliest practicable time.


(b) In no event will this Section 13.8 be construed to relieve either party of
any obligations hereunder solely because of increased costs or other adverse
economic consequences that may be incurred through the performance of such
obligations of the parties. Notwithstanding the above, adverse economic
consequences from governmental actions will be considered a Force Majeure Event
if it results from an item listed in the definition of a Force Majeure
Event.  For the purposes of this Agreement only, the term "Force Majeure Event"
shall mean or refer to any act or event that (i) prevents OWEC or its coal sales
agent from selling any of the Coal at a reasonable profit or performing its
obligations under any other agreement for the sale or re-sale of Coal, and (ii)
any other act or event which is beyond the reasonable control of OWEC or
Independent Contractor and which renders performance of this Agreement, in whole
or in part impossible. Such acts or events include, without limitation, an act
of God, nuclear emergency, explosion, fire, epidemic, landslide, lightning,
earthquake, flood or similar cataclysmic occurrence, an act of public enemy,
war, blockade, insurrection, strike, riot, civil disturbance, restrictions or
restraints imposed by law or by rule, regulation or order of governmental
authorities, whether federal, state or local, delays or interruptions in
transportation, major breakdown or other restrictions on the use of equipment,
or any cause, whether of the same of a different nature, existing or future,
foreseen or unforeseen. Unless resulting from any of the events listed in the
preceding sentence, economic hardship or failure by Independent Contractor to
produce Coal as required under this Agreement will not constitute a Force
Majeure Event.


(c) No Force Majeure Event will invalidate this Agreement and, on termination of
the Force Majeure Event, deliveries of Coal will resume pursuant to the terms
and conditions hereof. Shipments not made or not accepted due to a Force Majeure
Event will not be made up unless OWEC in its sole discretion elects to do so.


(d) The term of this Agreement shall, in OWEC's sole discretion, be extended for
a period equal to the sum of all periods during which a Force Majeure prevented
either party from performing this Agreement.


IN WITNESS WHEREOF, the parties have caused their corporate names to be signed
hereto by their officers duly authorized.


ONE WORLD ENERGY CORPORATION




/s/ Ashvin Mascarenhas
By: ___________________________
Ashvin Mascarenhas, CEO & Director






RALPH SMITH & SON, INC.




/s/ Ralph T. Smith
By: ___________________________
Ralph T. Smith, President

